Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 1 of 34 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

                                   CASE NO.


  Marcial Napoles,
  Isaac F. Nimer,
  Jorge Aballe,
  and other similarly situated individuals,

        Plaintiffs

  v.

  Richard A. Souder Masonry, Inc.,
  d/b/a Souder Masonry And Concrete,
  Florida Green Concrete LLC,
  Calix Green and Antwan Green, individually,

        Defendant,
  ____________________________________________/

                       COLLECTIVE ACTION COMPLAINT
                     (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COME NOW the Plaintiffs Marcial Napoles, Isaac F. Nimer, Jorge

  Aballe, and other similarly situated individuals, by and through the

  undersigned counsel, and hereby sue Defendants Richard A. Souder

  Masonry, Inc. d/b/a Souder Masonry And Concrete, Florida Green

  Concrete LLC, Calix Green, and Antwan Green, individually, and alleges:




                                   Page 1 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 2 of 34 PageID 2




                      Jurisdiction Venues And Parties

     1. This is an action to recover money damages for unpaid minimum

       wages and overtime wages under the laws of the United States. This

       Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

       U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

     2. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe are

       residents of Hillsborough County, Florida, within this Honorable

       Court jurisdiction. Plaintiffs are covered employees for purposes of

       the Act.

    3. Corporate Defendant Richard A. Souder Masonry, Inc. d/b/a Souder

       Masonry And Concrete (hereinafter Souder Masonry, or Defendant)

       is a Florida Corporation that performs business Dade County, within

       the jurisdiction of this Court. Defendant is a construction General

       Contractor. At all times, Defendant was and is engaged in interstate

       commerce.

    4. Corporate Defendant, Florida Green Concrete LLC (hereinafter

       Florida Green Concrete, or Defendant) is a Florida Corporation that

       performed business within this Court's jurisdiction. Defendant is a

       general contractor, and it was and is engaged in interstate commerce.




                                  Page 2 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 3 of 34 PageID 3




     5. The individual Defendants Calix Green and Antwan Green were and

        are now the owners/partners/officers and managers of Defendant

        Corporation Florida Green Concrete.

     6. Pursuant to 29 C.F.R. §791.2, Defendants Souder Masonry and Florida

        Green Concrete are joint employers of Plaintiffs within the meaning

        of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

     7. All the action raised in this complaint took place in Hillsborough

        County, Florida, within this Court's jurisdiction.

                     Allegations Common To All Counts

     8. This cause of action is brought by Plaintiffs Marcial Napoles, Isaac F.

        Nimer, and Jorge Aballe as a collective action to recover from

        Defendants regular wages, and overtime compensation, liquidated

        damages, and the costs and reasonable attorney’s fees under the

        provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201

        et seq (the “FLA or the “ACT”) on behalf of Plaintiffs and all other

        current and former employees similarly situated to Plaintiffs (“the

        asserted class”)who were not paid regular wages, and who worked

        in excess of forty (40) hours during one or more weeks on 2020, (the

        “material time”) without being adequately compensated.




                                   Page 3 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 4 of 34 PageID 4




     9. Defendant Souder Masonry is a general Contractor participating in

       the construction of the “Marina Landings at Westshore Marina

       District” (hereinafter the Marina Landing Project) located at

       Westshore Marina District, Tampa, FL 33611. Plaintiffs worked in this

       location, which is currently under construction.

     10. Defendant Florida Green Concrete is a construction company

       participating in the construction of the Marina Landing Project as

       subcontractors of Corporate Defendant Souder Masonry.

     11. Pursuant 29 C.F.R. §791.2, Souder Masonry and Florida Green

       Concrete were joint employers of Plaintiffs because: 1) Souder

       Masonry and Florida Green Concrete through its owners/managers,

       agents had equal and absolute control over the Plaintiffs and all other

       employees similarly situated, working in the Marina Landing Project;

       2) Supervisors of Souder Masonry and Florida Green Concrete

       directed, controlled, and supervised the work performed by

       Plaintiffs; 3) Souder Masonry and Florida Green Concrete through

       their supervisors, equally assigned duties to Plaintiffs and other

       employees similarly situated; 4) Souder Masonry and Florida Green

       Concrete through their managers, jointly and equally determined

       terms and employment conditions of Plaintiffs and other employees


                                 Page 4 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 5 of 34 PageID 5




       similarly situated; 4) The work of Plaintiffs simultaneously benefited

       the two corporations; 5) The work performed by Plaintiff and other

       similarly situated individuals was an integral part of the business

       operation of Souder Masonry and Florida Green Concrete.

    12. Therefore, because the work performed by Plaintiffs and other

       similarly    situated    individuals    simultaneously   benefited   all

       Defendants, and directly or indirectly furthered their joint interest,

       Defendants Souder Masonry and Florida Green Concrete are joint

       employers as defined in 29 C.F.R. §791.2. They are jointly and

       severally liable for unpaid minimum and overtime wages of the

       Plaintiffs in this action.

    13. Defendants Souder Masonry and Florida Green Concrete hereinafter

       will be called collectively Souder Masonry or corporate Defendant.

     14. Defendant Souder Masonry was and is engaged in interstate

       commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r)

       and 203(s)(1)(A). The Defendant is a General Contractor, working in

       the construction of facilities, providing services to the tourism and

       hotel industries. Consequently, Defendant’s business activities affect

       interstate commerce. Defendant had more than two employees

       regularly engaged in interstate commerce. The Employer/Defendant


                                    Page 5 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 6 of 34 PageID 6




       obtains and solicits funds from non-Florida sources, accepts funds

       from non-Florida sources, uses the instrumentalities and channels of

       interstate commerce. Upon information and belief, the annual gross

       revenue of the Employer/Defendant was always more than $500,000

       per annum. Therefore, there is FLSA enterprise coverage.

    15. Plaintiffs were employed by an enterprise engaged in interstate

       commerce. Plaintiffs were construction workers participating in the

       construction of facilities dedicated to providing services in interstate

       commerce. Therefore, there is FLSA individual coverage.

    16. Defendants Souder Masonry, Calix Green, and Antwan Green hired

       Plaintiffs Marcial Napoles, Isaac F. Nimer, Jorge Aballe as non-

       exempt, hourly construction employees from about August 03, 2020,

       to September 17, 2020, or 6 weeks.

     17. Plaintiffs worked in the Marina Landing Project as construction

       workers. Plaintiffs’ wage rate was set at $16.00 an hour. Plaintiff

       overtime should be $24.00 an hour.

     18. Defendants employed Plaintiffs and other similarly situated

       individuals and subjected all of them to the same employment

       practices. Defendants did not pay Plaintiffs and other similarly

       situated individuals regular and overtime wages.


                                  Page 6 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 7 of 34 PageID 7




     19. While employed by Defendants, Plaintiffs worked six days per week,

        from Monday to Saturday the same schedule, from 7:00 AM to 5:00

        PM. (10 hours daily), for a total of 57 hours weekly. Plaintiffs had

        deducted 30 minutes daily, or 3 hours weekly of lunch break (0.5 x 6

        days=3 hours). Thus, Plaintiffs worked a minimum of 52 hours every

        week. Plaintiffs had already deducted 3 hours corresponding to 0.30

        minutes of lunchtime daily (0.5x 6 days=3 hours).

     20. Defendant required Plaintiffs to work in excess of 40 hours every

        week. However, Defendant did not pay Plaintiffs for all their hours

        worked. During several weeks, Plaintiffs were not paid their regular

        wages and overtime hours at any rate, not even the minimum wage

        rate.

     21. Plaintiffs did not clock in and out, but they were closely monitored,

        and Defendants were able to track the hours worked by Plaintiffs and

        other similarly situated employees.

     22. Therefore, Defendant willfully failed to pay Plaintiffs regular wages

        and overtime hours at the rate of time and a half their regular rate, for

        every hour that they worked over forty (40), in violation of Section 7

        (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).




                                   Page 7 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 8 of 34 PageID 8




     23. Plaintiffs worked for six consecutive weeks at the Marina Landing

        Project, but they did not receive their hard-earned wages.

     24. Plaintiffs complained many times to the management about their

        payment for regular and overtime hours. Every time they gave

        excuses, but they did not correct the problem.

     25. On or about September, Plaintiffs were forced to leave their

        employment with Defendants due to lack of regular wages and

        overtime compensation.

     26. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe seek to

        recover any regular unpaid wages and overtime hours accumulated

        during all his relevant time of employment, liquidated damages,

        retaliatory damages, and any other damages, as allowable by law.

                           Collective Action Allegations

     27. Plaintiffs bring this action pursuant to the Fair Labor Standards Act,

        29 U.S.C. §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional

        placement).

     28. Plaintiffs contend that Defendants, in this case, violated the Fair Labor

        Standards Act by failing to pay the Plaintiffs and other similarly

        situated individuals the proper compensation for regular hours and




                                    Page 8 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 9 of 34 PageID 9




        overtime hours every at the rate of time and one-half their regular

        rate.

    29. The additional persons who may become Plaintiffs in this action are

        weekly-paid employees and/or former employees of Defendant who

        are and were subject to the unlawful payroll practices and procedures

        of Defendant and were not paid regular and overtime hours at the

        rate of time and one half their regular rate of pay for every hour

        worked over forty.

                          COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
       FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

     30. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe re-adopt

        every factual allegation stated in paragraphs 1-29 above as if set out

        in full herein.

     31. This action is brought by Plaintiffs and those similarly situated to

        recover from the Employer unpaid overtime compensation, as well as

        an additional amount as liquidated damages, costs, and reasonable

        attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

        specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207

        (a)(1) states, “No employer shall employ any of his employees… for a

        workweek longer than 40 hours unless such employee receives


                                  Page 9 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 10 of 34 PageID 10




        compensation for his employment in excess of the hours above

        specified at a rate not less than one and a half times the regular rate at

        which he is employed.”

      32. Defendants Souder Masonry and Florida Green Concrete are joint

        employers as defined in 29 C.F.R. §791.2. and they are jointly and

        severally liable for unpaid minimum and overtime wages of the

        Plaintiffs in this action.

      33. Defendants Souder Masonry and Florida Green Concrete hereinafter

        will be called collectively Souder Masonry or corporate Defendant.

      34. Defendant Souder Masonry was and is engaged in interstate

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r)

        and 203(s)(1)(A).

      35. Plaintiffs were employed by an enterprise engaged in interstate

        commerce. Plaintiffs were construction workers participating in the

        construction/remodeling        of   facilities   dedicated   to   interstate

        commerce services. Therefore, there is FLSA individual coverage.

      36. Because of the foregoing, the Employer/Defendant Souder Masonry

        was subjected to comply with the requirements of the Fair Labor

        Standards Act of 1938 (29 U.S.C. 207(a)(1)).




                                     Page 10 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 11 of 34 PageID 11




      37. Defendants Souder Masonry, Calix Green, and Antwan Green hired

         Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe as non-

         exempt, hourly construction employees from about August 03, 2020,

         to September 17, 2020, or 6 weeks.

      38. Plaintiffs worked in the Marina Landing Project as construction

         workers. Plaintiffs’ wage rate was set at $16.00 an hour. Plaintiff

         overtime should be $24.00 an hour.

      39. While employed by Defendants, Plaintiffs worked six days per week,

         from Monday to Saturday, 10 hours daily, a total of 57 hours weekly.

         Plaintiffs had deducted 30 minutes daily or 3 hours weekly of lunch

         break (0.5 x 6 days=3 hours).

      40. Defendants required Plaintiffs to work more than 40 hours every

         week. However, Defendants did not pay Plaintiffs for all their hours

         worked. During several weeks, Defendants did not pay Plaintiffs

         their regular wages and overtime hours at any rate, not even the

         minimum wage rate.

      41. Plaintiffs did not clock in and out, but they were closely monitored,

         and Defendants were able to track the hours worked by Plaintiffs and

         other similarly situated employees.




                                   Page 11 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 12 of 34 PageID 12




      42. Therefore, Defendants willfully failed to pay Plaintiffs regular wages

         and overtime hours at the rate of time and a half their regular rate, for

         every hour that they worked over forty (40), in violation of Section 7

         (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

      43. Plaintiffs worked for six consecutive weeks at the Marina Landing

         Project, but they did not receive their hard-earned wages.

      44. The records, if any, concerning the number of hours worked by

         Plaintiffs and all other similarly situated employees and the

         compensation paid to such employees should be in the possession

         and custody of Defendants. However, upon information and belief,

         Defendants did not maintain accurate and complete time records of

         hours worked by Plaintiffs and other employees in the asserted

         class. Defendants violated the record-keeping requirements of FLSA,

         29 CFR Part 516.

      45. Defendants never posted any notice, as required by the Fair Labor

         Standards Act and Federal Law, to inform employees of their federal

         rights to overtime and minimum wage payments. Defendants

         violated the Posting requirements of 29 U.S.C. § 516.4.




                                    Page 12 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 13 of 34 PageID 13




      46. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiffs for the following periods and owes them unpaid

         overtime wages as follows:

                   1.- Overtime Claim of Plaintiff Marcial Napoles

      47. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Marcial Napoles as a non-exempted, hourly

         construction worker from August 03, 2020, to September 17, 2020, or

         6 weeks. Plaintiff’s wage rate was $16.00 an hour.

      48. Plaintiff worked an average of 57 hours weekly, but he was not paid

         for all his working hours. Defendants did not pay Plaintiff his

         overtime hours at the rate of time and one-half his regular rate for

         every hour worked over 40, as established by the Fair Labor

         Standards Act.

         *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.

           a. Total amount of alleged unpaid wages:

               Two Thousand Four Hundred Forty-Eight Dollars and 00/100
               ($2,448.00)

           b. Calculation of such wages:

               Total Period of Employment: 6 weeks
               Total number of hours worked weekly: 57 hours weekly
               Total number of overtime hours: 17 O/T hours weekly
                                  Page 13 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 14 of 34 PageID 14




                Total number of unpaid overtime hours: 17 O/T hours weekly
                Regular rate: $16.00 x hour x 1.5 = $24.00 O/T rate
                O/T rate: $24.00

                O/T rate $24.00 x 17 O/T hours=$408.00 weekly x 6 weeks =
                $2,448.00

           c. Nature of wages (e.g., overtime or straight time):

                This amount represents the unpaid overtime hours.

                  2.- Overtime Claim of Plaintiff Isaac F. Nimer,

      49. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Isaac F. Nimer as a non-exempted, hourly,

         construction worker from August 03, 2020 to September 17, 2020, or 6

         weeks. Plaintiff’s wage rate was $16.00 an hour.

      50. Plaintiff worked an average of 57 hours weekly, but he was paid for

         all his working hours. Defendants did not pay Plaintiff his overtime

         hours at the rate of time and one-half his regular rate for every hour

         worked in excess of 40, as established by the Fair Labor Standards

         Act.

         *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.

           a. Total amount of alleged unpaid wages:

                Two Thousand Four Hundred Forty-Eight Dollars and 00/100
                ($2,448.00)


                                   Page 14 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 15 of 34 PageID 15




           b. Calculation of such wages:

               Total Period of Employment: 6 weeks
               Total number of hours worked weekly: 57 hours weekly
               Total number of overtime hours: 17 O/T hours weekly
               Total number of unpaid overtime hours: 17 O/T hours weekly
               Regular rate: $16.00 x hour x 1.5 = $24.00 O/T rate
               O/T rate: $24.00

               O/T rate $24.00 x 17 O/T hours=$408.00 weekly x 6 weeks =
               $2,448.00

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents the unpaid overtime hours.

                  3.- Overtime Claim of Plaintiff Jorge Aballe,

      51. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Jorge Aballe as a non-exempted, hourly

         construction worker from August 03, 2020, to September 17, 2020, or

         6 weeks. Plaintiff’s wage rate was $16.00 an hour.

      52. Plaintiff worked an average of 57 hours weekly, but he was paid for

         all his working hours. Defendants did not pay Plaintiff his overtime

         hours at the rate of time and one-half his regular rate for every hour

         worked over 40, as established by the Fair Labor Standards Act.

         *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.

           a. Total amount of alleged unpaid wages:


                                  Page 15 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 16 of 34 PageID 16




               Two Thousand Four Hundred Forty-Eight Dollars and 00/100
               ($2,448.00)

            b. Calculation of such wages:

               Total Period of Employment: 6 weeks
               Total number of hours worked weekly: 57 hours
               Total number of overtime hours: 17 O/T hours weekly
               Total number of unpaid overtime hours: 17 O/T hours weekly
               Regular rate: $16.00 x hour x 1.5 = $24.00 O/T rate
               O/T rate: $24.00

               O/T rate $24.00 x 17 O/T hours=$408.00 weekly x 6 weeks =
               $2,448.00

            c. Nature of wages (e.g., overtime or straight time):

               This amount represents the unpaid overtime hours.

      53. At all times, the Employers/Defendants Souder Masonry, Calix

         Green, and Antwan Green failed to comply with Title 29 U.S.C. §§

         201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that, Plaintiff and

         those similarly-situated performed services and worked more than

         the maximum hours provided by the Act. Still, the Defendants made

         no provision to properly pay Plaintiff at the rate of time and one half

         for all hours worked over forty hours (40) per workweek as provided

         in said Act.

      54. Defendants knew and/or showed reckless disregard of the provisions

         of the Act concerning the payment of overtime wages as required by



                                   Page 16 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 17 of 34 PageID 17




         the Fair Labor Standards Act. Plaintiff and those similarly situated are

         entitled to recover double damages.

      55. Defendants knew and/or showed reckless disregard of the provisions

         of the Act concerning the payment of overtime wages as required by

         the Fair Labor Standards Act and remain owing Plaintiff and those

         similarly-situated these overtime wages since the commencement of

         Plaintiffs’ employment with Defendant as set forth above, and

         Plaintiffs and those similarly situated are entitled to recover double

         damages.

      56. At the time mentioned, individual Defendants Calix Green and

         Antwan Green were now the owners/partners/managers of Florida

         Green Concrete. Defendants Calix Green and Antwan Green were the

         employers of Plaintiffs and others similarly situated within the

         meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C.

         § 203(d)]. These individual Defendants acted directly in the interests

         of Florida Green Concrete concerning its employees, including

         Plaintiffs and others similarly situated. Defendants Calix Green and

         Antwan Green had financial and operational control of the business,

         and they are jointly and severally liable for the Plaintiffs’ damages.




                                   Page 17 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 18 of 34 PageID 18




      57. Defendants Souder Masonry, Calix Green, and Antwan Green

         willfully and intentionally refused to pay Plaintiffs overtime wages as

         required by the law of the United States and remain owing Plaintiffs

         these overtime wages since the commencement of Plaintiffs’

         employment with Defendant, as set forth above.

      58. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe have

         retained the law offices of the undersigned attorney to represent them

         in this action and are obligated to pay a reasonable attorneys’ fee.

                                  Prayer For Relief

   Wherefore, Plaintiffs Marcial Napoles, Isaac F. Nimer, Jorge Aballe, and

   those similarly situated individuals respectfully request that this Honorable

   Court:

      A. Enter judgment for Plaintiffs Marcial Napoles, Isaac F. Nimer, and

         Jorge Aballe, and other similarly situated and against the Defendants

         Souder Masonry and Florida Green Concrete based on Defendants’

         willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

         seq.; and

      B. Award Plaintiffs actual damages in the amount shown to be due for

         unpaid compensation for hours worked in excess of forty weekly,

         with interest; and


                                   Page 18 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 19 of 34 PageID 19




      C. Award Plaintiffs an equal amount in double damages/liquidated

           damages; and

      D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and

           just and/or available pursuant to Federal Law.

                                  Demand for a Jury Trial

   Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe and those

   similarly situated demand trial by a jury of all issues triable as right by a

   jury.

                             COUNT II:
      F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION:
             FAILURE TO PAY MINIMUM WAGE; AGAINST ALL
                            DEFENDANTS

      59. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe re-adopt

           every factual allegation as stated in paragraphs 1-29 of this complaint

           as if set out in full herein.

      60. This action is brought by Plaintiffs Marcial Napoles, Isaac F. Nimer,

           and Jorge Aballe to recover from the Employers unpaid minimum

           wages, as well as an additional amount as liquidated damages, costs,

           and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201

           et seq., and specifically under the provisions of 29 U.S.C. §206. U.S.C.

           §206 states, “Every employer shall pay to each of his employees who

                                           Page 19 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 20 of 34 PageID 20




        in any workweek is engaged in commerce or the production of goods

        for commerce, or is employed in an enterprise engaged in commerce

        or in the production of goods for commerce, wages at the following

        rates:

        1) except as otherwise provided in this section, not less than—

        (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

        (B) $6.55 an hour, beginning 12 months after that 60th day; and

        (C) $7.25 an hour, beginning 24 months after that 60th day.

      61. Defendants Souder Masonry and Florida Green Concrete are joint

        employers as defined in 29 C.F.R. §791.2. and they are jointly and

        severally liable for unpaid minimum and overtime wages of the

        Plaintiffs in this action.

      62. Defendants Souder Masonry and Florida Green Concrete hereinafter

        will be called collectively Souder Masonry or corporate Defendant.

      63. Defendant Souder Masonry was and is engaged in interstate

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r)

        and 203(s)(1)(A).

      64. Plaintiffs were employed by an enterprise engaged in interstate

        commerce. Plaintiffs were construction workers participating in the




                                     Page 20 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 21 of 34 PageID 21




         construction of facilities dedicated to providing services in interstate

         commerce. Therefore, there is FLSA individual coverage.

      65. Because of the foregoing, the Employer/Defendant Souder Masonry

         was subjected to comply with the requirements of the Fair Labor

         Standards Act of 1938 (29 U.S.C. 207(a)(1)).

      66. Defendants Souder Masonry, Calix Green, and Antwan Green hired

         Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe as non-

         exempted, hourly construction employees from August 03, 2020, to

         September 17, 2020, or 6 weeks.

      67. Plaintiffs worked in the Marina Landing Project as construction

         workers. The Plaintiffs’ wage rate was set at $16.00 an hour.

      68. While employed by Defendants, Plaintiffs worked six days per week,

         a total of 57 hours weekly. Plaintiffs had deducted 0.30 minutes daily

         or 3 hours weekly of lunch break (0.5 x 6 days=3 hours).

      69. Defendant required Plaintiffs to work more than 40 hours every week.

         However, Defendant did not pay Plaintiffs for all their hours worked.

      70. During several weeks, Defendants did not pay Plaintiffs their regular

         wages. There is a substantial number of hours that were not paid to

         Plaintiffs at any rate, not even at the minimum wage rate.




                                   Page 21 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 22 of 34 PageID 22




      71. Plaintiffs did not clock in and out, but Defendants closely monitored

         them, and they were able to track the hours worked by Plaintiffs and

         other similarly situated employees.

      72. Therefore, Defendant willfully failed to pay Plaintiffs minimum

         wages in violation of the Fair Labor Standards Act.

      73. On or about September 17, 2020, Plaintiffs were forced to leave their

         employment because they worked, but they did not receive their

         hard-earned wages.

      74. The records, if any, concerning the number of hours worked by

         Plaintiffs and all other similarly situated employees and the

         compensation paid to such employees should be in the possession

         and custody of Defendant. However, upon information and belief,

         Defendants did not maintain accurate and complete time records of

         hours worked by Plaintiffs and other employees in the asserted

         class. Defendants violated the record-keeping requirements of FLSA,

         29 CFR Part 516.

      75. Defendants never posted any notice, as required by the Fair Labor

         Standards Act and Federal Law, to inform employees of their federal

         rights to overtime and minimum wage payments. Defendants

         violated the Posting requirements of 29 U.S.C. § 516.4.


                                   Page 22 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 23 of 34 PageID 23




      76. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiffs for the following periods, and owes them

         minimum wages as follows:

            1.- Minimum Wages Claim of Plaintiff Marcial Napoles

      77. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Marcial Napoles as a non-exempted, hourly

         construction worker from August 03, 2020, to September 17, 2020, or

         6 weeks. Plaintiff’s wage rate was $16.00 an hour.

      78. Plaintiff worked an average of 57 hours weekly, but Defendants did

         not pay Plaintiff his regular wages for six weeks, in violation of the

         Fair Labor Standards Act.

          *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.
          * Florida's minimum wage for 2020 is $8.56, which is higher than the
         Federal minimum wage. As per FLSA regulations, the higher
         minimum wage applies.

           a. Total amount of alleged unpaid wages:

               Two Thousand Fifty-Four Dollars and 40/100 ($2,054.40)

           b. Calculation of such wages:

               Total Period of Employment: 6 weeks
               Total number of hours worked weekly: 57 hours
               Total number of unpaid weeks: 6 weeks
               Regular rate: $16.00
               Fl. Minimum wage rate: $8.56 an hour
                                  Page 23 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 24 of 34 PageID 24




               FL min. wage $8.56 x 40 hours=$342.40 weekly x 6
               weeks=$2,054.40

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents the regular unpaid wages at Florida
               Minimum wage rate.


             2.- Minimum Wages Claim of Plaintiff Isaac F. Nimer

      79. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Isaac F. Nimer as a non-exempted, hourly,

         construction worker from August 03, 2020 to September 17, 2020, or 6

         weeks. Plaintiff’s wage rate was $16.00 an hour.

      80. Plaintiff worked an average of 57 hours weekly, but Defendants did

         not pay Plaintiff his regular wages for six weeks, in violation of the

         Fair Labor Standards Act.

          *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.
          * Florida's minimum wage for 2020 is $8.56, which is higher than the
         Federal minimum wage. As per FLSA regulations, the higher
         minimum wage applies.

           a. Total amount of alleged unpaid wages:

               Two Thousand Fifty-Four Dollars and 40/100 ($2,054.40)

           b. Calculation of such wages:

               Total Period of Employment: 6 weeks
                                  Page 24 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 25 of 34 PageID 25




               Total number of hours worked weekly: 57 hours
               Total number of unpaid weeks: 6 weeks
               Regular rate: $16.00
               Fl. Minimum wage rate: $8.56 an hour

               FL min. wage $8.56 x 40 hours=$342.40 weekly x 6
               weeks=$2,054.40

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents the regular unpaid wages at Florida
               minimum wage rate.


                 3.- Minimum Wages Claim of Plaintiff Jorge Aballe,

      81. Defendants Souder Masonry, Calix Green, and Antwan Green

         employed Plaintiff Jorge Aballe as a non-exempted, hourly

         construction worker from August 03, 2020, to September 17, 2020, or

         6 weeks. Plaintiff’s wage rate was $16.00 an hour.

      82. Plaintiff worked an average of 57 hours weekly, but Defendants did

         not pay Plaintiff his regular wages for six weeks, in violation of the

         Fair Labor Standards Act.

          *Please note that these amounts are based on a preliminary
         calculation and that these figures could be subject to modification as
         new evidence could dictate.
          * Florida's minimum wage for 2020 is $8.56, which is higher than the
         Federal minimum wage. As per FLSA regulations, the higher
         minimum wage applies.

           a. Total amount of alleged unpaid wages:

               Two Thousand Fifty-Four Dollars and 40/100 ($2,054.40)
                                  Page 25 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 26 of 34 PageID 26




           b. Calculation of such wages:

               Total Period of Employment: 6 weeks
               Total number of hours worked weekly: 57 hours
               Total number of unpaid weeks: 6 weeks
               Regular rate: $16.00
               Fl. Minimum wage rate: $8.56 an hour

               FL min. wage $8.56 x 40 hours=$342.40 weekly x 6
               weeks=$2,054.40

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents the regular unpaid wages at Florida
               Minimum wage rate

      83. Defendants Souder Masonry, Calix Green, and Antwan Green

         unlawfully failed to pay minimum wages to Plaintiffs Marcial

         Napoles, Isaac F. Nimer, and Jorge Aballe.

      84. Defendants knew and/or showed reckless disregard of the provisions

         of the Act concerning the payment of minimum wages as required by

         the Fair Labor Standards Act and remain owing Plaintiffs these

         minimum wages since the commencement of Plaintiffs” employment

         with Defendant as set forth above. Plaintiffs are entitled to recover

         double damages.

      85. At the time mentioned, individual Defendants Calix Green and

         Antwan Green were now the owners/partners/managers of Florida

         Green Concrete. Defendants Calix Green and Antwan Green were the
                                  Page 26 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 27 of 34 PageID 27




         employers of Plaintiffs and others similarly situated within the

         meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C.

         § 203(d)]. These individual Defendants acted directly in Florida Green

         Concrete's interests concerning its employees, including Plaintiffs

         and others similarly situated. Defendants Calix Green and Antwan

         Green had financial and operational control of the business, and they

         are jointly and severally liable for the Plaintiffs’ damages.

      86. Defendants Souder Masonry, Calix Green, and Antwan Green

         willfully and intentionally refused to pay Plaintiffs minimum wages

         as required by the law of the United States and remain owing

         Plaintiffs these minimum wages as set forth above.

      87. Plaintiffs have retained the law offices of the undersigned attorney to

         represent them in this action and are obligated to pay a reasonable

         attorneys’ fee.

                                  Prayer For Relief

   Wherefore, Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe

   respectfully requests that this Honorable Court:

      A. Enter judgment for Plaintiffs and against the Defendants Souder

         Masonry, Calix Green, and Antwan Green based on Defendants’

         willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et


                                    Page 27 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 28 of 34 PageID 28




         seq. and other Federal Regulations; and

      B. Award Plaintiffs actual damages in the amount shown to be due for

         unpaid minimum wages, with interest; and

      C. Award Plaintiffs an equal amount in double damages/liquidated

         damages; and

      D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and

         just and/or available pursuant to Federal Law.

                                Demand for a Jury Trial



   Plaintiffs Marcial Napoles, Isaac F. Nimer, Jorge Aballe, and those similarly

   situated demand trial by a jury of all issues triable as of right by a jury.

                        COUNT III
        FEDERAL STATUTORY VIOLATION: RETALIATORY
    CONSTRUCTIVE DISCHARGE; PURSUANT TO 29 U.S.C. 215(a)(3),
                   AGAINST ALL DEFENDANTS

      88. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe re-adopt

         every factual allegation as stated in paragraphs 1-29 of this complaint

         as if set out in full herein.

      89. Defendants Souder Masonry and Florida Green Concrete are joint

         employers as defined in 29 C.F.R. §791.2. and they are jointly and



                                         Page 28 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 29 of 34 PageID 29




         severally liable for unpaid minimum and overtime wages of the

         Plaintiffs in this action.

      90. Defendants Souder Masonry and Florida Green Concrete hereinafter

         will be called collectively Souder Masonry or corporate Defendant.

      91. Defendant Souder Masonry was and is engaged in interstate

         commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r)

         and 203(s)(1)(A).

      92. Plaintiffs were employed by an enterprise engaged in interstate

         commerce. Plaintiffs were construction workers participating in the

         construction of facilities dedicated to provide services in interstate

         commerce. Therefore, there is FLSA individual coverage.

      93. Because of the foregoing, the Employer/Defendant Souder Masonry

         was subjected to comply with the requirements of the Fair Labor

         Standards Act of 1938 (29 U.S.C. 207(a)(1)).

      94. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for

         more than forty hours in any workweek, the employer must

         compensate the employee for hours in excess of forty at the rate of at

         least one and one-half times the employee's regular rate…"




                                      Page 29 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 30 of 34 PageID 30




      95. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum

         wage of $5.15/hr to an employee who is engaged in commerce....” [29

         U.S.C. § 206 (a) (1)].

      96. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any

         person— “to discharge or in any other manner discriminate against

         any employee because such employee has filed any complaint or

         instituted or caused to be instituted any proceeding under or related

         to this Chapter”.

      97. Defendants Souder Masonry, Calix Green, and Antwan Green hired

         Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe as non-

         exempted hourly construction employees from about August 03,

         2020, to September 17, 2020, or 6 weeks.

      98. Plaintiffs worked in the Marina Landing Project as construction

         workers. Plaintiffs’ wage rate was set at $16.00 an hour. Plaintiff

         overtime should be $24.00 an hour.

      99. While employed by Defendants, Plaintiffs worked six days per week,

         from Monday to Saturday, a total of 57 hours weekly.

      100.      Defendants required Plaintiffs to work more than 40 hours

         every week. However, Defendants did not pay Plaintiffs for all their

         hours worked. During several weeks, Defendants did not pay


                                  Page 30 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 31 of 34 PageID 31




         Plaintiffs their regular and overtime hours at any rate, not even the

         minimum wage rate.

      101.     Plaintiffs did not clock in and out, but they were closely

         monitored by Defendants, and they were able to track the hours

         worked by Plaintiffs and other similarly situated employees.

      102.     Therefore, Defendants willfully failed to pay Plaintiffs regular

         wages and overtime hours at the rate of time and a half their regular

         rate, for every hour that they worked over forty (40), in violation of

         Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

         207(a)(1).

      103.     Plaintiffs worked for six consecutive weeks at the Marina

         Landing Project, but they did not receive their hard-earned wages.

      104.     Plaintiffs complained many times to the management about the

         lack of payment for regular and overtime hours, every time they gave

         excuses, but they did not correct the problem.

      105.     On or about September 17, 2020, Plaintiffs were forced to leave

         their employment with Defendants due to lack of payment for regular

         wages and overtime hours.




                                  Page 31 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 32 of 34 PageID 32




      106.     Defendants denied the payment of regular and overtime hours,

         and Plaintiffs could not continue working 57 hours weekly without

         adequate payment.

      107.     Thus, on or about September 17, 2020, Plaintiffs were

         constructively discharged because Defendants deliberately created

         unfair working conditions that any reasonable person could not

         accept, and Plaintiffs were forced to resign.

      108.     At all times during their employment, Plaintiffs performed

         their work satisfactorily. There was no reason other than unlawful

         employment practices to discharge Plaintiffs constructively.

      109.     At the time mentioned, individual Defendants Calix Green and

         Antwan Green were and are now the owners/partners/managers of

         Florida Green Concrete. Defendants Calix Green and Antwan Green

         were the employers of Plaintiffs and others similarly situated within

         the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

         U.S.C. § 203(d)]. These individual Defendants acted directly in Florida

         Green Concrete's interests concerning its employees, including

         Plaintiffs and others similarly situated. Defendants Calix Green and

         Antwan Green had financial and operational control of the business,

         and they are jointly and severally liable for the Plaintiffs’ damages.


                                   Page 32 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 33 of 34 PageID 33




      110.      The motivating factor which caused the Plaintiffs’ constructive

         discharge as described above was their complaints seeking unpaid

         regular and overtime wages from the Defendants. In other words,

         Plaintiff would not have been constructively discharged but for their

         complaints about unpaid regular and overtime wages.

      111.      The Defendants’ constructive discharge of the Plaintiffs was in

         direct violation of 29 U.S.C. 215 (a)(3) and, as a direct result, Plaintiffs

         have been damaged.

      112.      Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe

         have retained the law offices of the undersigned attorney to represent

         them in this action, and they are obligated to pay a reasonable

         attorneys’ fee.

                                  Prayer For Relief

   Wherefore, Plaintiffs Marcial Napoles, Isaac F. Nimer, Jorge Aballe

   respectfully requests that this Honorable Court:

        A. Enter judgment against the Defendants Souder Masonry, Calix

             Green, and Antwan Green, that Plaintiffs Marcial Napoles, Isaac F.

             Nimer, and Jorge Aballe recover compensatory damages, and an

             equal amount of liquidated damages as provided under the law

             and in 29 U.S.C. § 216(b);


                                     Page 33 of 34
Case 6:21-cv-00362-CEM-GJK Document 1 Filed 02/23/21 Page 34 of 34 PageID 34




         B. That Plaintiffs recover an award of reasonable attorney fees, costs,

            and expenses.

         C. Order the Defendants to make whole the Plaintiffs by providing

            appropriate back pay and other benefits wrongly denied in an

            amount to be shown at trial and other affirmative relief;

         D. Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe further

            pray for such additional relief as the interests of justice

            may require.



                                    Demand for a Jury Trial

   Plaintiffs Marcial Napoles, Isaac F. Nimer, and Jorge Aballe demand trial by

   a jury of all issues triable as of right by a jury.

   Dated: February 23, 2021

                                               Respectfully submitted,

                                                By: _/s/ Zandro E. Palma____
                                                ZANDRO E. PALMA, P.A.
                                                Florida Bar No.: 0024031
                                                9100 S. Dadeland Blvd.
                                                Suite 1500
                                                Miami, FL 33156
                                                Telephone:        (305) 446-1500
                                                Facsimile:        (305) 446-1502
                                                zep@thepalmalawgroup.com
                                                Attorney for Plaintiffs



                                      Page 34 of 34
